DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 1/10/2020.  Since the initial filing, claims 1-10 have been amended and no claims have been added or cancelled.  Thus, claims 1-10 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cam of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “motion generator” and “an arrangement” in claim 1.  The specification defines the “motion generator” as a DC motor on at least page 9 and “an arrangement” as comprising a lead screw and a threaded nut to transform rotational motion to translational motion or at least page 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a screw-nut” in line 3.  It is unclear whether this intended to further describe the screw-nut introduced in preceding claim 3 in line 4 or intended to introduce a new screw-nut.  For the purpose of examination, this limitation is interpreted as intending to further describe the screw-nut of claim 3.
Claim 6 recites the limitation “the lower-housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a lower-housing” to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodson (US 5347998).
In regards to claim 1, Hodson discloses a breath actuated inhaler (abstract, column 6 line 28-31), comprising: a motion-generator (servo motor 104, Fig 7) configured to render motion upon actuation by a user (push button switch 118 triggered by user to initiate motor 104, column 6 line 56-61); a canister (aerosol canister 74); an arrangement (lead screw 108 and carriage 120, column 7 line 11-23, cocking spring, column 7 line 49-60) configured to transform the generated motion to enable the canister to undergo translation-motion (motor 104 rotates lead screw 108 which moves the canister 74, column 7 line 11-23); and a metering-valve operably connected to the canister configured to cause a metered-release of the canister's contents as a spray, based upon said translation-motion (canister 74 moves downwards and fires a valve to release a dose of medication, column 7 line 50-55).
In regards to claim 2, Hodson discloses the device of claim 1 and Hodson further discloses wherein the motion- generator is an electronically-controllable rotary motion-source (motor 104 energized via electronics 110, column 6 line 56 – column 7 line 10) and configured to generate clock-wise and anti-clockwise motion and cause translation motion of the canister in either of the directions (motor 104 rotates to move canister 74 downwards, column 7 line 11-23, and rotates in opposition to move upwards, column 7 line 61-66).
In regards to claim 3, Hodson discloses the device of claim 1 and Hodson further discloses wherein the arrangement to convert the generated motion into translation motion comprises: an externally-threaded lead-screw (lead screw 108) connected to the motion generator (column 7 line 11-23); and a screw-nut (carriage 120) having internal-threads coupled to said lead-screw (carriage 120 has internal thread 122, column 6 line 48-50) and adapted to undergo translation-motion along a screw-length upon the rotation of the lead- screw (column 6 line 43-47 and column 7 line 11-23).
In regards to claim 4, Hodson discloses the device of claim 3 and Hodson further discloses further comprising a cap (carriage 120 and housing 72) defined by: a recessed top-portion acting as a screw-nut to thereby translate across the length of the lead-screw (carriage 120, column 6 line 43-47 and column 7 line 11-23), and a lower-portion (housing 72) configured to hold a portion of the canister to thereby enable the translation motion of the cap and the canister as a single unit (column 5 line 51-52).
In regards to claim 6, Hodson discloses the device of claim 1 and Hodson further discloses further comprising: a nozzle (nozzle block 82) rigidly disposed within the lower-housing and connected to the metering-valve configured to cause a spray formation (column 5 line 51-56); and a flow-director (mouthpiece 76) within the lower-housing configured to direct said spray outside the lower-housing (column 5 line 51-56, see Annotated Fig 7).

    PNG
    media_image1.png
    681
    461
    media_image1.png
    Greyscale

Annotated Fig 7
Claim(s) 1, 5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riebe (WO 2017/015303).
In regards to claim 1, Riebe discloses a breath actuated inhaler (abstract), comprising: comprising: a motion-generator (motor 262, Fig 9) configured to render motion upon actuation by a user (page 12 line 8-23); a canister (canister 216); an arrangement (cam 266 and yoke 268, Fig 9) configured to transform the generated motion to enable the canister to undergo translation-motion (page 12 line 8-23); and a metering-valve operably connected to the canister configured to cause a metered-release of the canister's contents as a spray, based upon said translation-motion (valve member, page 11 line 12-18).
In regards to claim 5, Riebe discloses the device of claim 1 and Riebe further discloses wherein the arrangement to convert the generated motion into translation-motion comprises a cam- arrangement linked to the motion-generator configured to convert the generated rotary- motion into translation-motion (cam 266 driven to rotate by motor 262 to push yoke downward, page 12 line 8-23).
In regards to claim 7, Riebe discloses the device of claim 1 and Riebe further discloses further comprising at least one of: a position-sensor configured to sense the position of at least one of the motion- generator and the canister; a motion-sensor to determine extent of motion underwent by the motion-generator and the canister (data indicative of motion of canister, page 36 line 4-11, accelerometer, page 26-30); and a pressure-sensor provided within a flow-path of the spray to monitor an inhalation-flow as generated corresponding to the spray (pressure sensor 280, page 15 line 1-14 and page 18 line 15 – page 19 line 3).
In regards to claim 8, Riebe discloses the device of claim 1 and Riebe further discloses further comprising a data-logging and processing system (control system 250, page 25 line 23-29) configured to electronically determine at least one of: at least one motion-parameter captured by a motion-sensor with respect to at least one of motion-generator and the canister (data indicative of motion of canister, page 36 line 4-11, accelerometer, page 26-30).
In regards to claim 9, Riebe discloses the device of claim 8 and Riebe further discloses wherein the data- logging and processing-system is configured to cause one or more of: real-time tracking of the inhalation flow-rate (page 15 line 13 and page 16 line 30 – page 17 line 4); maintaining a count of dosages in a given period of time (page 21 line 17-25); communication of data pertaining to operation of the inhaler to a remote- device (page 36 line 4-12).
In regards to claim 10, Riebe discloses a method implemented in a breath-actuated inhaler (abstract, page 12 line 8-23), comprising: converting a rotary motion from a motion generator into translation-motion upon a user-actuation to thereby depress a canister (motion of motor 262 converted into downward motion of yoke 268 to move canister 216, page 11 line 12-18); monitoring at least one of: an inhalation-flow generated due to said user-actuation, through a pressure-sensor (page 15 line 13 and page 16 line 30 – page 17 line 4); motion as underwent by the motion generator and the canister, through a motion-sensor (data indicative of motion of canister, page 36 line 4-7); and real-time tracking of the inhalation flow-rate (page 15 line 13 and page 16 line 30 – page 17 line 4); maintaining a count of dosages in a given period of time (page 21 line 17-25); communication of data pertaining to operation of the inhaler to a remote-device (page 36 line 4-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785